IN THE SUPREME COURT OF THE STATE OF KANSAS

                                               No. 108,801

                                           STATE OF KANSAS,
                                               Appellee,

                                                     v.

                                       JOSEPH V. DONALDSON,
                                             Appellant.

                                   SYLLABUS BY THE COURT

        The definition of an illegal sentence does not include a claim that the sentence
violates a constitutional provision, and a defendant's motion to correct an illegal sentence
based on constitutional challenges to his or her sentence will fail as a matter of law.


        Review of the judgment of the Court of Appeals in an unpublished opinion filed April 10, 2015.
Appeal from Sedgwick District Court; ERIC A. COMMER, judge. Opinion filed July 28, 2017. Judgment of
the Court of Appeals affirming and remanding to the district court is affirmed. Judgment of the district
court is affirmed.


        Michael P. Whalen, of Law Office of Michael P. Whalen, of Wichita, was on the briefs for
appellant.


        Lance J. Gillett, assistant district attorney, Marc Bennett, district attorney, and Derek Schmidt,
attorney general, were on the brief for appellee.


The opinion of the court was delivered by


        STEGALL, J.: Joseph V. Donaldson appeals from lower court decisions dismissing
for lack of jurisdiction his motion to correct an illegal sentence which challenged the
                                                     1
retroactive application of the 2011 amendments to the Kansas Offender Registration Act
(KORA), K.S.A. 22-4901 et seq. See State v. Donaldson, No. 108,801, 2015 WL
1782344, at *7 (Kan. App. 2015) (unpublished opinion) ("We are not persuaded that the
trial court erred in determining that it lacked subject matter jurisdiction to consider
Donaldson's motion challenging the retroactive application of the 2011 amendments to
KORA."). We granted Donaldson's petition for review.


       Our recent decisions in State v. Wood, 306 Kan. 283, 393 P.3d 631 (2017), and
State v. Reese, 306 Kan. 279, 393 P.3d 599 (2017), resolve Donaldson's appeal. There,
we first held that courts have jurisdiction to entertain motions to correct illegal sentences
at any time. We then held that the definition of an illegal sentence does not include a
sentence that allegedly violates a constitutional provision. Wood, 306 Kan. at 284-85;
Reese, 306 Kan. at 281.


       Thus, according to our holdings in Wood and Reese, the lower courts had
jurisdiction to hear and consider Donaldson's motion as a motion to correct an illegal
sentence made pursuant to K.S.A. 22-3504. But that motion advanced no meritorious
argument demonstrating Donaldson's sentence was illegal, so his claim fails on the
merits. Thus, we affirm the outcome below, albeit for different reasons. See State v.
Williams, 303 Kan. 585, 595, 363 P.3d 1101 (2016) (affirming judgment as right for the
wrong reason).


       Affirmed.




                                              2